DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Russell (US 2008/0109246), Mackin et al. (US 2015/0371468), Carvajal (US 9595018), and Bloom et al. (US 10264906) teach the method of transporting parcels and the system of the same.
However, none of prior art teaches an apparatus comprising a central system circuitry connected with at least one wireless communication network, a plurality of geographically disposed parcel repositories, wherein the at least one data store includes data corresponding to each repository of the plurality of repositories, each of the plurality of compartments in each respective repository, 15a plurality of transport base values, wherein the transport base values are usable to calculate data corresponding to a respective parcel cost of transport between at least two respective repositories, a plurality of geographical catchment areas, wherein each geographical catchment area includes parcel final delivery addresses to which parcels may be delivered, wherein data corresponding to one catchment area is associated with data corresponding to one respective repository, 20a plurality of parcel identifiers, wherein each parcel identifier uniquely identifies one parcel, a plurality of parcel final delivery addresses, wherein one final delivery address is associated with each parcel identifier, 117a plurality of parcel bundles, wherein the data corresponding to each parcel bundle includes data corresponding to at least one parcel identifier associated with at least one bundle parcel included in the bundle, 5a bundle repository corresponding to the respective repository in which the respective bundle is currently located, a bundle compartment corresponding to the respective compartment in which the respective at least one bundle parcel is currently located, a bundle destination repository to which the respective bundle is to be transported, and wherein the central system circuitry is operative to cause a) the at least one input device to be enabled to receive data corresponding to an incoming parcel identifier associated with an incoming parcel to a receiving repository, b) responsive at least in part to the stored data corresponding to the parcel final delivery address associated with the incoming parcel identifier and the data corresponding to the catchment areas, 15determination of a destination repository of the incoming parcel, c) determination that a plurality of outgoing parcel bundles are located in the receiving repository d) responsive at least in part to the stored data corresponding to the plurality of transport base values and the data corresponding to the plurality of outgoing parcel bundles in the receiving repository determined in (c), calculation of a plurality of incoming parcel cost of transport values associated 20with transport of the incoming parcel from the receiving repository to the respective destination repository of the incoming parcel, that would result from transporting the incoming parcel in each of at least some of the plurality of respective outgoing bundles located in the receiving repository, e) determination of a lowest calculated incoming parcel cost of transport value of the plurality of calculated incoming parcel cost of transport values, 118f) determination of a selected parcel bundle associated with the lowest calculated incoming parcel cost of transport value, g) responsive at least in part to the stored data, determination of a selected compartment in the receiving repository housing the respective at least one bundle parcel of the selected parcel bundle, 5h) responsive at least in part to the stored data, causing the respective lock associated with the respective door of the selected compartment to be changed from the locked condition to the unlocked condition, wherein the selected compartment it is accessible to receive the incoming parcel therein as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887